IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38639

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 397
                                                  )
        Plaintiff-Respondent,                     )     Filed: March 8, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
WILLIAM JOSEPH HALE, II,                          )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
        Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                  )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Darla S. Williamson, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Stephen D. Thompson, Ketchum, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
        William Joseph Hale, II, was convicted of felony violation of a no contact order, Idaho
Code § 18-920.      The district court imposed a unified five-year sentence with a one-year
determinate term, suspended the sentence and placed Hale on supervised probation.
Subsequently, Hale admitted to violating several terms of the probation, and the district court
consequently revoked probation, ordered execution of the original sentence, and retained
jurisdiction.   At the conclusion of the retained jurisdiction program, the court relinquished
jurisdiction and ordered execution of Hale’s sentence. Hale filed an Idaho Criminal Rule 35
motion for reduction of sentence which the district court denied. Hale appeals the court’s
decision to relinquish jurisdiction and contends that the court abused its discretion in failing to
sua sponte reduce his sentence upon relinquishing jurisdiction.

                                                 1
        The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying these standards, and having reviewed the record in this case, we cannot say
that the district court abused its discretion.
        Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Hale’s original sentence,
without modification. Therefore, the order relinquishing jurisdiction and directing execution of
Hale’s previously suspended sentence is affirmed.




                                                 2